Citation Nr: 1112047	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-25 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for myopathy, muscle weakness, and dystrophy.

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to December 1986.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and January 2009 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Roanoke, Virginia, that denied the benefits sought on appeal.  

The Veteran requested a Central Office Board hearing.  The requested hearing was conducted in August 2010 before the undersigned.  The Veteran testified as to eligibility for nonservice-connected pension at that hearing; he has indicated in writing, through his representative, that he does not desire a hearing as to any other claim or issue.


FINDINGS OF FACT

1.  The Veteran's lay contentions that symptoms of sleep apnea have been chronic and continuous since service discharge are not credible, and all other evidence is unfavorable to the claim.

2.  The Veteran's lay contentions that symptoms of muscle weakness, although undiagnosed prior to 2006, were chronic and continuous since his 1986 service discharge, are not credible, and all other evidence of record is unfavorable to the claim.  

3.  The Veteran did not have active military service during a period of war.

CONCLUSIONS OF LAW

1.  Service connection for sleep apnea is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Service connection for myopathy, muscle weakness, and dystrophy is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The Veteran's military service does not meet threshold service eligibility requirements for VA pension benefits.  38 U.S.C.A. §§ 101(2), 1521(a), (j), 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.2, 3.3 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The Veteran seeks service connection for sleep apnea and myopathy, muscle weakness, and dystrophy.  Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38C.F.R. § 3.310.  

Service connection may also be awarded for a "chronic" disorder when (1) a chronic disorder manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same disorder); or (2) a disorder manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's present disorder.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

There is no evidence that sleep apnea, myopathy, muscle weakness, or dystrophy is the result of a specific injury incurred in service.   The service treatment records disclose that the Veteran did not express specific complaints of sleep apnea or difficulty sleeping in service, and no diagnosis of myopathy, muscle weakness, or dystrophy was assigned in service, nor did the Veteran complain of any difficulty with his vision.  

The Veteran contends that treatment for pneumonia in service was a manifestation of sleep apnea.  However, the service records disclose that the Veteran was treated for acute bronchitis, not pneumonia, in service.  The service treatment records show that the Veteran was observed to rule out pneumonia, and that a diagnosis of pneumonia was, in fact, ruled out.  The notations reflect that bronchitis was an acute and temporary disorder, and that no provider suspected a disorder such as sleep apnea or muscle weakness; rather, the notations reflect a possibility that the Veteran's bronchitis was linked to allergies.  

The Veteran contends that myopathy changes were triggered by eating "foreign meats" in service, causing him to ingest a virus which attacks the muscles.  There are several medical statements and treatment records associated with the claims file which discuss the possible etiologies of the Veteran's current myopathy and muscle weakness, for which a diagnosis of oculopharyngeal dystrophy has been assigned.  These statements do not suggest an etiology of oculopharyngeal dystrophy due to eating habits or dietary factors during service or post-service.  

The Board notes that providers have indicated that the Veteran's sleep apnea is worsened by his weight, but the clinical evidence establishes that the Veteran's current weight was not his weight at service discharge.  Service treatment records establish that no provider suspected muscle weakness or dystrophy while the Veteran was in service.  

To establish direct service connection, the record must contain:  (1) medical evidence of current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131.

Here, current diagnoses of the claimed disorders are established in the private treatment records.  Specifically, clinical records such as a January 2008 note by Dr. D.B.C. confirm that medical diagnoses of sleep apnea and muscular dystrophy, to include oculopharyngeal muscular dystrophy, have been assigned.  The evidence establishes that the Veteran currently manifests each disorder for which he seeks service connection.

However, the Veteran's service treatment records (STRs) are silent for documentation of the disorders.  The records reveal no complaints or treatment which set forth a diagnosis of sleep apnea or muscular dystrophy.  The Veteran's only musculoskeletal complaints in service related to specific incidents, such a complaints that the heel of the left foot was painful since he started wearing new boots, and treatment for acute injures, such as lacerations.  The only complaints related to the respiratory system note that the Veteran had "hay fever" and allergies.  The Veteran did not complain of diplopia during service.  The Veteran's neurologic, respiratory, and musculoskeletal systems were described as normal at service separation in 1986.  

Clinical records dated from 1986 to 2002 disclose no complaints or findings of sleep apnea or muscle weakness or abnormality or complaints of vision problems or diplopia.  In particular, the records of a 1989 inpatient psychiatric hospitalization, a November 1992 statement written by the Veteran which includes discussion of his employment as a pipefitter, and clinical records dated in 2002 and 2003, when the Veteran first sought evaluation of cardiovascular and sleep problems, disclose that the Veteran reported no complaint of muscle weakness and there were no objective findings of muscle weakness or diplopia or other objective signs of muscle abnormality on objective examinations.  The Board has considered all evidence of record associated with the September 2006 decision of the Social Security Administration, including review of each of the clinical records (more than 15 documents) underlying that decision, as provided in a CD from the Social Security Administration.  

The Veteran's own reports and descriptions of his symptoms following service establish that he did not experience the symptoms which later led to diagnosis of sleep apnea, myopathy, muscle weakness, and oculopharyngeal muscular dystrophy during the period from 1986 through at least 1993, when the Veteran lost his job as a pipefitter.  In a 2007 statement, the Veteran himself wrote that he did not seek medical evaluation after his 1989 hospitalization until 1997, when it was noted at his workplace that symptoms of carpal tunnel disease were affecting his job.  

The Board finds that the facts set forth in the Veteran's statements, including the descriptions of his employment, contradict the Veteran's statements that he noted progressive muscle weakness beginning in or soon after his service.  Given the contradictions between the Veteran's current contentions about the chronicity of his symptoms and the contemporaneous clinical records and statements of the Veteran, the Board concludes that the Veteran's current contentions regarding continuity and chronicity of symptoms of sleep apnea and muscle weakness are not credible. 

The Veteran also contends that his physicians have told him that meat he ate in service contained a virus what caused his current muscle disorder.  However, as noted above, the clinical evidence of record, including discussions of the diagnosis appropriate for the Veteran's muscle disorder and the likely etiology of that disorder include no notation regarding an etiology related to the Veteran's military service or any incident therein, such as eating food infected with a virus.  The Board finds that this contention of the Veteran is not competent to establish the etiology of a current disorder.  

The Board notes that the medical evidence of record does not include a medical opinion which addresses specifically the likelihood that the Veteran's sleep apnea or muscular dystrophy may be related to his active military service.  The Board notes that VA examinations have not been obtained.  However, the evidence in the service treatment records reveals that there were no complaints or diagnosis of sleep apnea or muscular dystrophy, or any suspicion of a musculoskeletal disorder, and reveals that the Veteran did not complain of ocular or pharyngeal problems during his active military service.  

There is no objective, competent evidence suggests a nexus between the Veteran's service and the disorders at issue.  Where there is no credible or competent evidence to support a claim, and no evidence of an in-service event, injury, or disease or incident of service which may be related to the claim, the evidence warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant these claims, and in fact provide evidence against these claims, the Board finds no basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.  20 Vet. App. At 79.

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-5 (2002).  However, the outcome of these claims hinges on what occurred, or more precisely, what did not occur, during the Veteran's active military service, as well as consideration of the Veteran's symptoms following service.  In this case, evidence of an in-service disease or injury is lacking.  The clinical and occupational records from 1986 through 1992 disclose no complaints of muscle weakness or sleep apnea.  Statements from the Veteran beginning in 2006 reflect that he has referred to the sleep apnea and the muscle weakness as "lifelong."  However, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disorders would, in essence, place the examining physician in the role of determining whether the Veteran's current statements about his symptoms from 1986 to the present are as credible as the contemporaneous statements from the Veteran recorded from 1986 to 1997 regarding his physical condition and symptoms.  This type of weighing of credibility is the responsibility of the adjudicator.  

In other words, any medical opinion which provided a nexus between the Veteran's claimed disorders and his military service would necessarily be based solely on the Veteran's uncorroborated assertions regarding what occurred in service and what symptoms the Veteran manifested prior to 1997.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  See also Charles, 16 Vet. App. at 374-5.

The holding in Charles was clearly predicated on the existence of evidence of both in-service incurrence and of a current diagnosis.  Simply stated, referral of the claims in this case for an examination or a medical opinion as to onset of sleep apnea and muscle weakness under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See 38 U.S.C.A. § 5103(a)(2); See also Charles, 16 Vet. App. at 374-5.

In reaching this decision the Board has considered the Veteran's arguments in support of his assertions that his sleep apnea and muscular dystrophy are related to his military service and his assertions that manifestations of these disorders have been "lifelong."  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence); Charles, 16 Vet. App. at 374 ("ringing in the ears is capable of lay observation").  

However, the onset of sleep apnea, myopathy, and oculopharyngeal muscular dystrophy are not readily observable by a lay individual.  The onset of symptoms does not begin with a readily-observable occurrence.  Rather, identification of a diagnosis for symptoms of sleep apnea and oculopharyngeal muscular dystrophy requires specialized training for a determination as to diagnosis and etiology, and are therefore not susceptible of lay opinions as to etiology and onset.  Thus, the Board finds that the Veteran is not competent to state or establish the etiology of sleep apnea or oculopharyngeal muscular dystrophy.  

The Board notes the Veteran's contentions that complaints of nausea and inability to meet physical training requirements in service and the later onset of sleep apnea or muscle weakness and dystrophy are related.  These are also not the type of medical questions for which lay evidence is competent evidence.  Moreover, the service treatment records provide clinical evidence that the Veteran's in-service complaints of nausea and inability to meet physical training requirements were determined to be due to substance abuse.  Thus, the Board finds that there was no incident during service, to include nausea or inability to meet physical training requirements, which shows an in-service incurrence or occurrence related to a claimed disorder.  

Moreover, the contemporaneous descriptions of the Veteran's sleep apnea, diagnosed in 2003, and muscle weakness, diagnosed as oculopharyngeal muscular dystrophy in 2008, contradict the Veteran's statements regarding chronicity and continuity of symptoms of the current disorders since service discharge in 1986.  The post-service clinical evidence does not reflect chronicity of nausea, and discloses inability to meet physical requirements for employment only after 1997.  Accordingly, the Veteran's lay statements are not credible or competent to establish that sleep apnea or muscle dystrophy have been chronic and continuous since service or are etiologically related to the Veteran's service.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  The clinical records are, however, consistent with the Board's finding that the Veteran's contentions regarding chronicity and continuity are not credible.  

The Board recognizes that the claimed disorders may have a gradual onset, and may not be quickly diagnosed following onset of symptoms, so the Board has carefully considered the evidence regarding chronicity and continuity of symptoms.  However, the Veteran's contemporaneous statements prior to 1997, including for purposes of medical treatment in 1989, do not include any complaints of weakness, difficulty sleeping, problems with vision, problems with tiredness, decreased vision, lack of strength, facial weakness, or other complaints of any symptom on which later diagnoses of sleep apnea and oculopharyngeal muscular dystrophy were based after more than 10 years had elapsed following the Veteran's service.  Thus, the Veteran's current statements that these symptoms have been chronic and continuous are not credible, and do not establish a basis which warrants requesting a medical opinion as to date of onset of the disorders.  

Although the Veteran contends, including in a statement received in June 2007, that his symptoms have been ongoing since he was 18 years old, the objective evidence of record contradicts those statements.  In particular, the Veteran worked as a pipefitter and on an assembly line until 2006.  The Board finds that the Veteran's lay statements as to chronicity and continuity of the current symptoms are also contradicted by the report of a 1989 psychiatric hospitalization.  

The Board finds it particularly significant that when the Veteran sought clinical care for cardiovascular problems and sleep apnea in 2002 and 2003, the Veteran did not report diplopia, which is now manifested.  The Veteran reported some complaints of muscle weakness in 2002 and 2003, but reported that muscle weakness was of recent onset.  The Board finds that the Veteran's reports to his treating clinicians in 2002 and 2003 are more credible than his current reports that muscle weakness began at age 18 and has been lifelong.  

Moreover, the records of the providers who treated the Veteran in 2002 and 2003, and prior to 2006, include no objective findings of diplopia or extraocular muscle weakness, which have been medically noted since 2006.  The Social Security Administration records disclose that the Veteran maintained gainful employment until September 2006.  This finding contradicts the Veteran's lay statements that muscle weakness has been present chronically and continuously since the Veteran's service discharge in 1986.  


The Board has considered in detail the Veteran's contention that sleep apnea, myopathy, muscle weakness, and/or dystrophy were manifested chronically and continuously following service.  As set forth above, the evidence establishes that sleep apnea and myopathy, muscle weakness, and dystrophy were not manifested chronically or continuously following the Veteran's service discharge in 1986, and were not medically diagnosed more than 10 years had elapsed after the Veteran's service discharge.  In particular, diplopia, a symptom which is a basis of assignment of the current diagnosis of oculopharyngeal muscular dystrophy, is not discussed in any clinical record prior to 2005, when nearly 20 years had elapsed following the Veteran's 1986 service separation.  

For the reasons set forth above, the Board finds that the Veteran's lay statements that the symptoms of sleep apnea and muscle weakness have been present since service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evince is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claims for service connection for sleep apnea and for muscle weakness or dystrophy.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claims of entitlement to service connection for sleep apnea and muscular dystrophy are not warranted.

Non Service-Connected Pension Claim

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a Veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. 
§ 3.3(a)(3).

The Veteran's Certificate of Release or Discharge from Active Duty, DD Form 214, shows that he served on active duty from August 1984 to December 1986.  The sole question before the Board is whether the Veteran has established threshold eligibility for a nonservice-connected pension.  Eligibility for VA pension benefits generally requires an initial showing that the claimant is a Veteran who served on active duty for at least 90 days during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314 (2010).

No period of war, as defined for VA purposes, has been established during the period from 1984 to 1986.  The "Vietnam era" ended in 1975 and the next conflict which may serve as a basis for eligibility for a nonservice-connected pension began in August 1990.  Thus, the evidence fails to show that the Veteran's period of service was during a period of war.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.  

Thus, as a matter of law, the Veteran did not serve during a period of war, and his appeal for nonservice-connected pension benefits must be denied, since he does not meet the threshold statutory requirement for eligibility for that benefit.


Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in September 2007 and September 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Both of these letters were provided prior to the initial RO adjudication of the claims.  The September 2007 letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues have been obtained.  His STRs, personnel records, Social Security Administration (SSA) records, and post-service private treatment records have been obtained.  He was afforded the opportunity for a personal hearing.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  As discussed above, a VA medical opinion is unnecessary in this case.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

The claim for service connection for sleep apnea is denied.

The claim for service connection for myopathy, muscle weakness, and dystrophy is denied.

The appeal for eligibility for nonservice-connected pension is denied.




___________________________________________
Tresa M. Schlecht 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


